Title: To Thomas Jefferson from Samuel Jordan, with Jefferson’s Notes, 7 August 1770
From: Jordan, Samuel,Jefferson, Thomas
To: Jefferson, Thomas



Sir
Augst. 7. 1770

I some time Since received a letter from Colo. Randolph of Tuckahoe requesting I would inform him what I knew of his right to Leatherwood land and as you are or will be his Lawer I trouble you with it which is as follows. There was leive granted by the Council to Colo. Peter Jefferson Charles Lynch and Ambross Smith to take up fifteen Thousand Acres of Land adjoining Randolph & Co. at the Wart mountain extending toward the Branches of James’s River. One third of said order was purchas’d by Colo. William Randolph of Tuckahoe of Colo. Jefferson
 the other two thirds Colo. Lomax purchased. By virtue of said order I directed the Survey on Leatherwood I think in 1747. Soon after it was cavited by Reid, Jones & Co. and on hearing, the Council gave it against Lomax and Randolph, and I think Lomax pray’d an Appeal. After that the Contending Parties agreed that If the Council would grant them leive to take up twenty Thousand Acres of Land on Beaver, and Reedy Creeks and some creeks below leatherwood to take place before any other order or entry where Right was not that the appeal should be drop’t and they the contending parties become one company [on which?] the council did grant such order, and I directed the Survey […] them. Since that I know nothing but by information which is [that] Reid, Jones &c took the last Survey’d Lands for their parts and Sold them to Ennis, Rose, and Copeland and they have them in possession and that the Survey on leatherwood remains between Lomax and Randolph as if never disputed which was the reason I never mentioned the circumstance of the Cavit to Colo. Randolph. If you’ll be kind enough to let me know by Mr. Nicholas or otherwise how my causes stands it will greatly oblige Sr. Yr Very Hble Servt

Saml Jordan


[Notes by TJ:]


Lomax
}
S. Jordan’s letter.


v.


Lomax et al



That was joint ord. conc. to Lom, Rand, Reid, Jones & al.
That was division
That those on Leatherwood (15,000 as.) left to Lom & Rand.

the rest to Reid, Jones et al.
who conveied to Innis, Rose, Copeld.
Aug. 14. I wrote to Jordan

that I expected T. M. Randolph was not conce[rned?] if there was ever actual division
that if was no division he must a[…]
inclosed subpoena ad test.
that expected would prove effects on the land.

